70 F.3d 1275
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Charles W. WRIGHT and Martha S. Wright, Plaintiffs-Appellants,v.Steven R. KEMPF, et al., Defendants-Appellees.
No. 95-1425.
United States Court of Appeals, Seventh Circuit.
Submitted Nov. 3, 1995.*Decided Nov. 14, 1995.

Before BAUER, COFFEY and EASTERBROOK, Circuit Judges.

Order

1
The Wrights and the Kempfs, neighbors, had a property dispute.  The Kempfs removed an air conditioning unit that they believed encroached on their property;  local officials observed the removal to prevent violence but did not assist.  The Wrights sued under 42 U.S.C. Sec. 1983.  The district court determined that the defendants did not act under color of state law, see Flagg Bros., Inc. v. Brooks, 436 U.S. 149 (1978), and, because diversity of citizenship is lacking, dismissed the litigation.


2
The Wrights' brief presents a number of arguments, all of which concern the merits of their claims.  They do not address the ground on which they lost the case:  no state action.  Soldal v. Cook County, 113 S.Ct. 538 (1992), the only federal case they cite, is not about state action.  In a portion of our en banc opinion that the Supreme Court did not revisit, we held that a private eviction is not state action--not even if public officials stand by to watch--but that plausible allegations of conspiracy between private and public called for further factual proceedings.  942 F.2d 1073, 1074-75 (7th Cir.1991), incorporating the discussion in the panel's opinion, 923 F.2d 1241, 1247-48 (7th Cir.1991).  The Wrights have not presented the sort of conspiracy claim that the Soldals made.  Because they have ignored on appeal the dispositive issue, see United States v. Shorter, 54 F.3d 1248, 1256 n. 19 (9th Cir.1995), we affirm the judgment of the district court without expressing any opinion on the merits.


3
AFFIRMED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court.  The notice provided that any party might file a "Statement as to Need of Oral Argument."   See Fed.R.App.P. 34(a), Circuit Rule 34(f).  No such statement has been filed, so the appeal is submitted for decision on the briefs and record